Citation Nr: 1136102	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected right testicle orchialgia with chronic epididymitis (right testicle disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefit sought on appeal.

In August 2011, the Veteran appeared and testified at a videoconference hearing at the Boise RO.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to a rating in excess of 30 percent for his right testicle disability.  

During the Veteran's August 2011 hearing, he testified to worsening symptoms-including voiding problems.  He testified to urinary incontinence and erectile dysfunction that he believes is due to his service-connected disability of the right testicle.  

The Veteran most recently underwent a VA examination in April 2009, and an addendum was issued that same month.  The physician was asked to comment on the Veteran's contention that he has urinary incontinence.  The examiner stated that it "appeared" that there was no connection between the Veteran's disability of the right testicle and his claimed urinary incontinence.  He stated that the Veteran did not elaborate regarding his incontinence, and there is only one clinical reference to urinary incontinence dated in 1996.  

In light of the Veteran's hearing testimony more fully describing the worsening of his symptoms, including the urinary incontinence, the Board finds that another VA examination is warranted to assess the current severity of the Veteran's right testicle disability.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran identified outstanding private treatment records related to his increased rating claim.  He specifically contended that he received treatment for Dr. B. B. (family doctor) on a regular basis, and had been treated by Dr. M. within the 4 to 5 months prior to the hearing.  These records are not currently associated with the Veteran's claims file.  Thus, upon remand, attempts to obtain these identified records should be made, and they should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and obtain the names and address of all healthcare providers, VA and non-VA, who treated him for urinary incontinence and his right testicle disability.  Specifically, a request should be made for treatment records from Dr. B.B. and Dr. M as identified during the Veteran's August 2011 hearing.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.

2.  After associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA medical examination to determine the current severity of his right testicle disability.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests should be conducted.  The report should set forth all objective findings regarding the Veteran's right testicle orchialgia with chronic epididymitis, particularly the current severity of symptoms.  The examiner is asked to specifically address the Veteran's contentions that his current urinary incontinence and erectile dysfunction are caused or aggravated by his right testicle disability.  

If, and only if, the Veteran's urinary incontinence is found to be attributable to his right testicle disability, the examiner is asked to address the severity of his voiding dysfunction.  The examiner is asked to note whether the Veteran must wear absorbent materials and how many times a day they must be changed, and his daytime and nighttime voiding frequency.  

The examiner must explain the rationale for all opinions expressed.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



